Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  
Fig. 1, boxes 30, 21, and 22 should be labeled. For example, box 30 should be labeled “HX”
Fig 3, boxes 22, 30, 41, 42 should be labeled. For example, box 41 should be labeled “oil/fuel HX”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 1 line 1, “of a” should be changed to “of [[a]]”
Claim 9 lines 1-4, “A method for cooling and/or lubricating a fluid of a fluid circuit, for lubricating or cooling a component of a propulsion engine of an aircraft” should be changed to “A method for channeling a fluid of a fluid circuit[[, for]] to lubricat[[ing]]e or cool[[ing]] a component of a propulsion engine of an aircraft”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storage (US 20080095611 A1).
Regarding claim 1
Storage discloses a system (Fig 2) for cooling a fluid of a a fluid circuit (lubrication fluid circuit 100 for cooling the lubrication/oil from bearings 104, 106, 108 and to the gearbox 60, Para 0019 middle) for lubricating or cooling at least one component of a propulsion engine of an aircraft [intended use – the system in Fig 2 is used to cool oil in a gas turbine engine, thus also capable of cooling at least one component/bearing of a propulsion engine of an aircraft], the engine comprising an outer casing which extends in a longitudinal direction between an air inlet opening and an ejection nozzle, a turbomachine having a turbomachine casing secured inside said outer casing by rectifier arms, and a fan arranged at said air inlet opening of said outer casing, upstream of said turbomachine, and adapted to generate a primary air flow feeding said turbomachine and a secondary air flow feeding a secondary channel, formed between said outer casing and said turbomachine casing [the claim is directed to a system for cooling a fluid of a fluid circuit, and not to a propulsion engine, thus the structural limitations of the engine are outside the scope of the claim and do not have patentable weight],
said cooling system comprising: 
a skin exchanger (300 Figs 1, 5, and 6) comprising a smooth heat exchanger (HX 300 having smooth inner plate 360 in Fig 6) excluding a fin immersed in said secondary air flow (fins 330 of HX 300 are enclosed via plates 360, 362, thus do not protrude into the bypass duct 40/secondary air flow, as annotated in Fig 6 for clarity), and which is the skin exchanger arranged on an inner wall of said outer casing (skin HX 300 placed on inner surface 201 of outer casing 42 in Fig 1), longitudinally between said fan and said rectifier arms (Fig 1 showing the skin HX 300 positioned in between fan 24 and rectifier arms/struts 150, Para 0021), said skin exchanger fluidly communicating with said fluid circuit (inlet connection 340 of HX 300 coupled to valve 132 and outlet connection 342 coupled to valve 134 to channel the lubrication fluid from circuit 100 through the HX 300, shown in Figs 2 and 5, Para 0043 middle) and adapted to provide heat exchanges between said fluid of said fluid circuit (lubrication fluid in circuit 100) and the air flowing through said secondary channel (air portion 52 from bypass duct/secondary channel flowing through inlet 366 to HX 300 in Fig 6).

    PNG
    media_image1.png
    491
    1048
    media_image1.png
    Greyscale

Regarding claim 2
	Storage discloses the system according to claim 1.
Storage further discloses wherein said skin exchanger is curved (skin HX 300 has an arcuate shape, Para 0038, Fig 5). 
Regarding claim 3
	Storage discloses the system according to claim 1.
Storage further discloses wherein said skin exchanger extends over an entire circumference (additional segments similar to 300 may be located around the circumference, Para 0038 bottom, this indicates that there are several HX 300 segments positioned generally around the entire circumferential surface) of said inner wall (201 Fig 1) of said outer casing (42 Fig 1). 
Regarding claim 4
	Storage discloses the system according to claim 1.
Storage further discloses wherein said fluid circuit is a lubrication circuit (lubrication oil supply and scavenge system 100, Fig 2, Para 0019 top), said fluid is a lubricating oil and said skin exchanger (300 Fig 5) comprises flow channels (fluid channeled through openings 332, Fig 6, Para 0041 middle) for this lubricating oil (HX 300 coupled to valves 132, 134 of oil circuit 100, Para 0043 middle). 
Regarding claim 5
	Storage discloses the system according to claim 1.
Storage further discloses wherein said fluid circuit is a cooling circuit (cooling lubrication oil circuit 100, Fig 2, Para 0019 top), said fluid is a cooling fluid (oil is being cooled by the bypass air, thus construed as the cooling fluid) and said skin exchanger comprises flow channels for this cooling fluid (channels 332, Fig 6, Para 0041, oil flows through channels 332 to be cooled via bypass air 366). 
Regarding claim 6
	Storage discloses a fluid circuit (lubrication oil circuit 100 Fig 2, Para 0019) for lubricating a component of a propulsion engine of an aircraft [intended use – the lubrication oil circuit 100 is capable of lubrication a component being bearings 104, 106, 108 and gearbox 60, of a propulsion engine, Para 0019 middle], the engine comprising an outer casing which extends in a longitudinal direction between an air inlet opening and an ejection nozzle, a turbomachine having a turbomachine casing secured inside said outer casing by rectifier arms, a fan arranged at said air inlet opening of said outer casing, upstream of said turbomachine, and designed to be able to generate a primary air flow feeding said turbomachine and a secondary air flow feeding a channel, referred to as a secondary channel, formed between said outer casing and said turbomachine casing [the claim is directed to a fluid circuit, and not to a propulsion engine, thus the structural limitations of the engine are outside the scope of the claim and do not have patentable weight], 
said fluid circuit (Fig 2) comprising: 
a lubricating fluid reservoir (lubrication fluid reservoir 120, Para 0045); 
a plurality of components (bearings 104, 106, 108 and gearbox 60) of said engine to be lubricated and/or cooled; and 
at least one fluid flow pipe (pipes connecting reservoir 120 to each bearing and gearbox in Fig 2) connecting said fluid reservoir and said plurality of components of said engine to be lubricated and/or cooled, 
wherein said circuit (100) further comprises a cooling system (HX 300, inlet connection 340 of HX 300 coupled to valve 132 and outlet connection 342 coupled to valve 134 to channel the lubrication fluid from circuit 100 through the HX 300, shown in Figs 2 and 5, Para 0043 middle) comprising 
a skin exchanger (300 Figs 1, 5, and 6) comprising a smooth heat exchanger (HX 300 having smooth inner plate 360 in Fig 6) excluding a fin immersed in said secondary air flow (fins 330 of HX 300 are enclosed via plates 360, 362, thus do not protrude into the bypass duct 40/secondary air flow, as annotated in Fig 6 for clarity), and 
which is the skin exchanger arranged on an inner wall of said outer casing (skin HX 300 placed on inner surface 201 of outer casing 42 in Fig 1), longitudinally between said fan and said rectifier arms (Fig 1 showing the skin HX 300 positioned in between fan 24 and rectifier arms/struts 150, Para 0021), 
said skin exchanger fluidly communicating with said fluid circuit (inlet connection 340 of HX 300 coupled to valve 132 and outlet connection 342 coupled to valve 134 to channel the lubrication fluid from circuit 100 through the HX 300, shown in Figs 2 and 5, Para 0043 middle) and adapted to provide heat exchanges between said fluid of said fluid circuit (lubrication fluid in circuit 100) and the air flowing through said secondary channel (air portion 52 from bypass duct/secondary channel flowing through inlet 366 to HX 300 in Fig 6).

    PNG
    media_image1.png
    491
    1048
    media_image1.png
    Greyscale

Regarding claim 9
Storage discloses a method for cooling and/or lubricating a fluid of a fluid circuit (lubrication oil circuit 100, Fig 2, Para 0019), for lubricating or cooling a component (bearings 104, 106, 108 and gearbox 60, Para 0019 middle) of a propulsion engine (gas turbine engine 10) of an aircraft (Para 0002), the engine comprising an outer casing which extends in a longitudinal direction between an air inlet opening and an ejection nozzle, a turbomachine having a turbomachine casing secured inside said outer casing by rectifier arms, and a fan arranged at said air inlet opening of said outer casing, upstream of said turbomachine, and adapted to generate a primary air flow feeding said turbomachine and a secondary air flow feeding a channel, referred to as a secondary channel, formed between said outer casing and said turbomachine casing [the claim is directed to a fluid circuit, and not to a propulsion engine, thus the structural limitations of the engine are outside the scope of the claim and do not have patentable weight], 
said method comprising: 
arranging a skin exchanger (skin HX 300 in Figs 1, 5 and 6, Para 0039) on an inner wall (201) of said outer casing (42), longitudinally between said fan and said rectifier arms (HX 300 positioned in between fan 24 and strut/rectifier arms 150, Para 0021); and 
placing said skin exchanger in fluid communication with said fluid circuit (inlet connection 340 of HX 300 coupled to valve 132 and outlet connection 342 coupled to valve 134 to channel the lubrication fluid from circuit 100 through the HX 300, shown in Figs 2 and 5, Para 0043 middle) in order to be able to provide heat exchanges between said fluid of the fluid circuit (lubrication oil) and the air flowing through said secondary channel (air portion 52 from bypass duct/secondary channel flowing through inlet 366 to HX 300 in Fig 6). 
Regarding claim 10
	Storage discloses the method according to claim 9.
Storage further discloses wherein the arranging of the skin exchanger (300 Figs 1 and 5) on the inner wall (201) of said outer casing (42) includes arranging said skin heat exchanger over an entire circumference (additional segments similar to 300 may be located around the circumference, Para 0038 bottom, this indicates that there are several HX 300 segments positioned generally around the entire circumferential surface) of said inner wall (201 Fig 1) of said outer casing (42 Fig 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olver (US 20080053060 A1) teaches a heat exchanger 34 in a bypass duct 70
Hand (US 20110146051 A1) teaches to mount a heat exchanger near a fan
Pelissier (US 20160216038 A1) teaches a surface heat exchanger 22 in Fig 5
Weiner (US 10145304 B2) teaches a heat exchanger mounted to a core cowl surface.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741